EXHIBIT 10.31


--------------------------------------------------------------------------------

STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)
ID: 80-0091851
400 Rella Boulevard
Montebello, NY 10901


 
Notice of Grant of Stock Options and Option Agreement



--------------------------------------------------------------------------------



_______________________________________            Option Number:     _________
Name of Option Holder                        Plan:         2014


                
Address                    City            State                Zip Code





--------------------------------------------------------------------------------



Effective __________, you have been granted a(n) Incentive Stock Option to buy
__________ shares of STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP) (the
Company) stock at $_______ per share.


The total option price of the shares granted is $__________.


Shares in each period will become fully vested on the date shown.
                        
Shares   
Vest Type
Full Vest   
Expiration
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.



--------------------------------------------------------------------------------



STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)


________________________________________________    _____________________________
Print Name:                            Date:
Title:        


OPTION HOLDER:


________________________________________________    _____________________________
Print Name:                            Date:


            






--------------------------------------------------------------------------------

EXHIBIT 10.31

EXHIBIT A


STERLING BANCORP 2014 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


General Terms and Conditions


Section 1.    Incentive Stock Option. If the Option has been granted to an
Option Holder who is a non-employee director, it is a Non-Qualified Stock Option
(“NQSO”). If the Option has been granted to an individual who is an employee and
is designated as an ISO, Sterling Bancorp (the “Company”) intends the Option
evidenced hereby to be an “incentive stock option” within the meaning of section
422 of the Internal Revenue Code of 1986, as amended (the “Code”). If the Option
or any part of the Option does not qualify as an “incentive stock option” under
the Plan or the Code, the Option, or the part not qualifying, shall be treated
as an NQSO under the Code.


Section 2.    Exercise Period. (a) Subject to section 2(b), the Option Holder
shall have the right to purchase all or any portion of the optioned Shares at
any time during the period (“Exercise Period”) commencing on the Earliest
Exercise Date and ending on the earliest to occur of the following dates:


(i)    the date and time of the Option Holder’s termination of service for any
reason other than the Option Holder’s death, Retirement, Disability or discharge
that is not a Termination for Cause;


(ii)    last day of the 3-month period commencing on the date and time of the
termination of all service with the Company, Sterling National Bank and/or any
of their subsidiaries due to a discharge that is not a Termination for Cause;


(iii)    the last day of the 1-year period commencing on the date and time of
termination of all service with the Company, Sterling National Bank and/or any
of their subsidiaries due to death, Disability or Retirement, and


(iv)    the last day of the ten (10) year period following the date on which the
Option was granted.


(b)    If the Option is designated as an ISO, the favorable tax treatment
applicable to incentive stock options will not apply if it is exercised more
than three (3) months after termination of employment for reasons other than
death or total and permanent disability (within the meaning of section 22(e)(3)
of the Code) or more than one (1) year after termination of employment due to
total and permanent disability.


(c)    If the Option has an Earliest Exercise Date that is before its Vesting
Date, the Option may be exercised before it is vested. In this case, the Shares
issued will bear a restrictive legend and will be nontransferable and subject to
forfeiture until their Vesting Date.


(d)    To become vested in an Option, the Option Holder must be in continuous
service with the Company, Sterling National Bank and/or any of their
subsidiaries during the period beginning on the Grant Date and ending on the
Vesting Date. In addition, the disinterested members of the Compensation
Committee must determine in its discretion that the Option Holder's performance
as an officer or employee has been satisfactory. In general, performance is
considered satisfactory if the Option Holder has been the subject of a formal
written performance appraisal within the most recent twelve (12) months and
received a salary increase or one-time payment in lieu of a salary increase and
no material negative change in the performance level has occurred. If
performance is not determined to have been satisfactory, or, if the Option
Holder terminated service with the Company, Sterling National Bank and/or any of
their subsidiaries prior to a Vesting Date, any Options granted hereunder that
are scheduled to vest on that Vesting Date, and any

Page 1 of 5



--------------------------------------------------------------------------------

EXHIBIT 10.31

Shares issued upon exercise of such an Option, are deemed forfeited for that
Option Holder. In the event of the Option Holder’s termination of service with
the Company, Sterling National Bank and/or any of their subsidiaries due to
death, Disability or Retirement, unvested Options with a Vesting Date that
occurs during the calendar year of termination or the following calendar year,
and any Shares issued upon exercise of such Options, will be deemed vested as of
the termination date. Options that are forfeited will be immediately canceled
and will cease to be exercisable. Any Shares that are forfeited must be returned
to the Company in exchange for a payment equal to Exercise Price paid for the
Shares or their Fair Market Value on the date forfeited, whichever is less. In
the event of a Change in Control, all Options evidenced by this Award Agreement
that were not previously forfeited will be one hundred percent (100%) vested
upon the Change in Control on the business day following consummation of the
Change in Control event.


(e)    To qualify for Retirement, the Option Holder must, as of the termination
date, enter into a retirement agreement with the Company in a form approved by
the Compensation Committee, within the Compensation Committee’s discretion, and
under which the Option Holder agrees, for a period of two (2) years, to provide
consulting services to the Company, Sterling National Bank and/or any of their
subsidiaries (as specified in Section 2.46 of the Plan) and to refrain from
competing with or soliciting employees and customers of the Company, Sterling
National Bank or any of their subsidiaries.


Section 3.    Exercise Price. During the Exercise Period, and after the
applicable Earliest Exercise Date, the Option Holder shall have the right to
purchase all or any portion of the optioned Shares at the Exercise Price per
Share.


Section 4.    Method of Exercise. The Option Holder may, at any time during the
Exercise Period provided by section 2, exercise his or her right to purchase all
or any part of the optioned Shares then available for purchase; provided,
however, that the minimum number of optioned Shares which may be purchased shall
be one hundred (100) or, if less, the total number of optioned Shares then
available for purchase. The Option Holder shall exercise such right by:


(a)    giving written notice to the Compensation Committee, in the form attached
hereto as Appendix A; and


(b)    delivering to the Compensation Committee full payment of the Exercise
Price for the optioned Shares to be purchased.    
    
The date of exercise shall be the earliest date practicable following the date
the requirements of this section 4 have been satisfied. Payment shall be made
(i) in United States dollars by certified check, money order, official bank
check or personal check made payable to the order of Sterling Bancorp, (ii) with
the Compensation Committee’s approval, in Shares duly endorsed for transfer and
with all necessary stock transfer tax stamps attached (or using a “constructive
delivery” method approved by the Compensation Committee), already owned by the
Option Holder for more than six (6) months as of the exercise date and having an
aggregate Fair Market Value on the date the Option is exercised equal to the
aggregate Exercise Price to be paid, such Fair Market Value to be determined in
such manner as may be provided by the Compensation Committee or as may be
required in order to comply with or conform to the requirements of any
applicable laws or regulations, (iii) if and to the extent permitted by the
Compensation Committee, by directing the Company to withhold from the Shares to
be issued upon exercise of the Option (or a portion thereof) being exercised a
number of Shares having a Fair Market Value equal to the aggregate Exercise
Price to be paid (a “cashless exercise”), or (iv) in a combination of (i), (ii)
and (iii). In lieu thereof, payment for any Shares to be purchased upon exercise
of an Option may also be made by delivering a properly executed exercise notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
Exercise Price and applicable tax withholding amounts (if any).


Section 5.    Delivery and Registration of Optioned Shares. As soon as is
practicable following the date on which the Option Holder has satisfied the
requirements of section 4, the Compensation

Page 2 of 5



--------------------------------------------------------------------------------

EXHIBIT 10.31

Committee shall take such action as is necessary to cause the Company to issue a
stock certificate evidencing the Option Holder’s ownership of the optioned
Shares that have been purchased. The Option Holder shall have no right to vote
or to receive dividends, nor have any other rights with respect to the optioned
Shares, prior to the date as of which such optioned Shares are transferred to
the Option Holder on the stock transfer records of the Company, and no
adjustments shall be made for any dividends or other rights for which the record
date is prior to the date as of which such transfer is affected. The obligation
of the Company to deliver Shares under this Award Agreement shall, if the
Compensation Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the person to whom such Shares
are to be delivered, in such form as the Compensation Committee shall determine
to be necessary or advisable to comply with the provisions of applicable
federal, state or local law.


Section 6.    No Right to Continued Service. Nothing in this Award Agreement nor
any action of the Board or Compensation Committee with respect to this Award
Agreement shall be held or construed to confer upon the Option Holder any right
to a continuation of service by the Company, Sterling National Bank or any of
their subsidiaries. The Option Holder may be dismissed or otherwise dealt with
as though this Award Agreement had not been entered into.


Section 7. Application of Clawback Policy. Notwithstanding anything in this
Award Agreement to the contrary, the Option shall be subject to adjustment
and/or recovery, in whole or in part, following the date on which they become
vested and payable if and to the extent (i) required by any applicable law, rule
or regulation or (ii) provided under the terms of any clawback policy or other
policy of similar import adopted by the Company and in effect on the date the
Option become vested and payable.


Section 8.    Taxes. Where any person is entitled to receive Shares pursuant to
the exercise of the Option granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 9.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


(a)    If to the Compensation Committee:


Sterling Bancorp
c/o Sterling National Bank
400 Rella Boulevard
Montebello, New York


Attention:    Compensation Committee and Corporate Secretary


(b)    If to the Option Holder, to the Option Holder's address as shown in the
Company's records.


Section 10.    Restrictions on Transfer. The Option granted hereunder is not
transferable by any Option Holder, except that: (i) an Option Holder may
transfer an NQSO to his or her Family Members during his or her lifetime; and
(ii) any Option Holder may transfer Options remaining unexercised at his or her
death to a Beneficiary or by will or by the laws of descent and distribution.
Any permitted transfer to Family Members during an Option Holder’s lifetime
shall be effected by written notice

Page 3 of 5



--------------------------------------------------------------------------------

EXHIBIT 10.31

to the Company given in such form and manner as the Compensation Committee may
prescribe and shall be recognized only if such notice is received by the Company
prior to the death of the person giving it. Thereafter, the Permitted Transferee
shall have, with respect to such Option, all of the rights, privileges and
obligations which would attach thereunder to the Recipient except the right to
transfer the Option to Family Members. If a privilege of the Option depends on
the life, Service, employment or other status of the transferor, such privilege
of the Option for the transferee shall continue to depend on the life, Service,
employment or other status of the transferor. The Compensation Committee shall
have full and exclusive authority to interpret and apply the provisions of this
Plan to transferees to the extent not specifically described herein.


Section 11.    Successors and Assigns. This Award Agreement shall inure to the
benefit of and shall be binding upon the Company and the Option Holder and their
respective heirs, successors and assigns.


Section 12.    Construction of Language. Whenever appropriate in the Award
Agreement, words used in the singular may be read in the plural, words used in
the plural may be read in the singular, and words importing the masculine gender
may be read as referring equally to the feminine or the neuter. Any reference to
a section shall be a reference to a section of this Award Agreement, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.


Section 13.    Governing Law. This Award Agreement shall be construed,
administered and enforced according to the laws of the State of New York without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by federal law. The federal and state courts having
jurisdiction in Rockland County, New York shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Option granted under this Award Agreement, the Option Holder, and
any other person claiming any rights under the Award Agreement, agrees to submit
himself or herself, and any such legal action as he or she shall bring under the
Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.


Section 14.    Amendment. This Award Agreement may be amended, in whole or in
part and in any manner not inconsistent with the provisions of the Plan, at any
time and from time to time, by written agreement between the Company and the
Option Holder. This Award Agreement amends and supersedes any Stock Option Award
Agreement bearing the same grant date.


Section 15.    Plan Provisions Control. This Award Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Award Agreement, the terms of the Plan,
which are incorporated herein by reference, shall control. By signing this Award
Agreement, the Option Holder acknowledges receipt of a copy of the Plan. The
Option Holder acknowledges that he or she may not and will not rely on any
statement of account or other communication or document issued in connection
with the Plan other than the Plan, this Award Agreement, and any document signed
by an authorized representative of the Company that is designated as an
amendment of the Plan or this Award Agreement.



Page 4 of 5



--------------------------------------------------------------------------------

EXHIBIT 10.31

APPENDIX A TO STOCK OPTION AWARD AGREEMENT


NOTICE OF EXERCISE


Notice is hereby given pursuant to Section 4 of the General Terms and Conditions
of my Stock Option Award Agreement that I elect to purchase the number of Shares
set forth below at the Exercise Price set forth in my Stock Option Award
Agreement:


Stock Option Award Agreement dated: ____________


Number of Shares being purchased: ____________


Total Exercise Price: $____________


This Notice of Exercise is accompanied by the following (check one):


            certified check, money order, official bank check or personal check
made payable to the order of the Company in an amount equal to the Exercise
Price;


_____ Shares of the Company already in my possession with a Fair Market Value of
$            ;*


_____ I direct the Company to withhold from the Shares to be issued upon
exercise of the Option (or portion thereof) being exercised a number of Shares
having a Fair Market Value equal to the aggregate Exercise Price to be paid (a
“cashless exercise”);


OR
_____ A combination of the above; I have specified below how I will pay for the
Exercise Price and the specific amount for each payment option:
    


$__________
Payment made in certified check, money order, official bank check or personal
check
$__________
Other Company stock in my possession*
$__________
Cashless exercise
$__________
Total Exercise Price



I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company's 2014 Stock Incentive Plan.




OPTION HOLDER




By:                                                           
Print Name:                    


*     If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchanged and the total new
option shares that I acquired.



Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT 10.31

DESIGNATION OF BENEFICIARY


General Information: Use this form to designate the Beneficiary(ies) who may
exercise Options outstanding to you at the time of your death.


 
 
 
 
 
Name of Person Making Designation:




                                                    
Social Security Number:




                                  
 
 
 
 
 
BENEFICIARY DESIGNATION:
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.
A. PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death (attach additional sheets as
necessary):
 
 
 
 
 
Name
Address
Relationship
Birth date
Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total=100 percent
 
 
 
 
 
B. CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as
my contingent Beneficiary(ies) under the Plan to receive benefits only if all of
my primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Options:
 
 
 
 
 
Name
Address
Relationship
Birth date
Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total = 100 percent
 
 


SIGN
HERE
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Sterling Bancorp
prior to my death, and that it is subject to all of the terms and conditions of
the Plan. I also understand that an effective Beneficiary designation revokes my
prior designation(s) with respect to all outstanding Options.






                                                                
Your signature






                           
Date



------------------------------------------- Internal Use Only
------------------------------------------------






--------------------------------------------------------------------------------

EXHIBIT 10.31

This Beneficiary Designation was received by the Corporate Secretary of Sterling
Bancorp on the date indicated.












By                      
Authorized Signature Date       


Comments





